Detailed Action
Summary
1. This office action is in response to the after final amendment filed on June 06, 2022. 
2. Claims 21-36 were previously allowed.
3. Applicant has amended claim 37. 
4. Claims 21-240 are pending and has been examined.
5. Abstract is included on separate page is accepted. 
Drawings
6. The drawings submitted on 01/21/2021 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Li on 6/13/22 (see the proposed amendments and an interview summary). Based on Examiner’s proposed languages, claim 37 are amended as follows.
Claim 37:
 A system comprising:
a first input capacitor and a second input capacitor connected in series between a positive terminal and a negative terminal of a power source; 
an upper inverting portion and a lower inverting portion connected in series between the positive terminal and the negative terminal of the power source, wherein the upper inverting portion comprises two upper switches connected in series, and the lower inverting portion comprises two lower switches connected in series;
a flying capacitor coupled between a common node of the two upper switches of
the upper inverting portion and a common node of the two lower switches of the lower inverting portion;
a first freewheeling path connected between the common node of the two upper switches of the upper inverting portion, and a common node of the first inputwherein the first freewheeling path comprises a first diode configured to provide a first reverse conducting path;
a second freewheeling path connected between 
the common node of the two lower
switches of the lower inverting portion, and the common node of the first input
capacitor and the second input capacitor, wherein the second freewheeling path
comprises a second diode configured to provide a second reverse conducting path;
and
a filter connected to a common node of the upper inverting portion and the lower
inverting portion, wherein the two upper switches of the upper inverting portion and
the two lower switches of the lower inverting portion are connected in series between
the positive terminal and the negative terminal of the power source.

Allowable subject matter
8. Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein during a first half of a cycle of the inverter, the second switch is turned on before and turned off after the third switch and during a second half of the cycle of the inverter, the fifth switch is turned on before and turned off after the sixth switch and a flying capacitor connected between a common node of the first switch and the second switch, and a common node of the fourth switch and the fifth switch."

In re to claim 30, claim 30 the prior art fails to disclose or suggest the emboldened and italicized features recites “ a flying capacitor connected between a common node of the first switch and the second switch, and a common node of the fourth switch and the fifth switch; and during a first half of a cycle of the inverter, turning on the second switch before turning on the third switch, and turning off the third switch before turning off the second switch; and during a second half of the cycle of the inverter, turning on the fifth switch before turning on the sixth switch, and turning off the sixth switch before turning off the fifth switch.”

In re to claim 37, claim 37 the prior art fails to disclose or suggest the emboldened and italicized features recites “a flying capacitor coupled between a common node of the two upper switches of the upper inverting portion and a common node of the two lower switches of the lower inverting portion; a first freewheeling path connected between the common node of the two upper switches of the upper inverting portion, and a common node of the first input
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 22-29, claims 22-29 depend from claim 21, thus are also allowed for the same reasons provided above.
In re to claims 31-36, claims 31-36 depend from claim 30, thus are also allowed for the same reasons provided above.
In re to claims 38-40, claims 38-40 depend from claim 37, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839